                                                              1    LIPSON NEILSON P.C.
                                                                   J. WILLIAM EBERT, ESQ.
                                                              2    Nevada Bar No. 2697
                                                                   9900 Covington Cross Drive, Suite 120
                                                              3    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              4    (702) 382-1512 – Facsimile
                                                                   bebert@lipsonneilson.com
                                                              5
                                                                   Attorneys for Defendant Desert Sands Villas Homeowners’ Association
                                                              6

                                                              7                                 UNITED STATES DISTRICT COURT

                                                              8                                     DISTRICT OF NEVADA

                                                              9
                                                                   DITECH FINANCIAL LLC, a Delaware               CASE NO.: 2:16-cv-02808-JAD-NJK
                                                              10   limited liability company; FEDERAL
                                                                   NATIONAL MORTGAGE ASSOCIATION,
                                                              11
                                                                                  Plaintiffs,                     STIPULATION AND ORDER TO
                                                              12                                                  EXTEND TIME TO RESPOND TO
                                                                   v.                                             DISPOSITIVE MOTION
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512




                                                                   T-SHACK, INC., a foreign corporation;          (FOURTH REQUEST)
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14   NEVADA ASSOCIATION SERVICES,
                                                                   INC., a domestic corporation; DESERT
                                                              15   SANDS VILLAS HOMEOWNERS’
                                                                   ASSOCIATION, a domestic non-profit
                                                              16   corporation; and DOES I through X,
                                                                   inclusive,
                                                              17
                                                                                  Defendants.
                                                              18

                                                              19
                                                                         Defendant DESERT SANDS VILLAS HOMEOWNERS ASSOCIATION (“HOA”)
                                                              20
                                                                   Plaintiff DITECH FINANCIAL LLC, and Defendant T-SHACK, INC. by and through their
                                                              21
                                                                   respective counsel, hereby agree and stipulate as follows:
                                                              22
                                                                         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant
                                                              23
                                                                   Desert Sands Villas Homeowners Associations to file its response to Plaintiff Ditech
                                                              24
                                                                   Financial LLC’s Motion for Partial Summary Judgment [ECF No. 49] shall be extended
                                                              25
                                                                   to October 29, 2019. The HOA’s Response was originally due on October 15, 2019.
                                                              26
                                                                   This stipulation is requested to accommodate the HOA’s counsel’s scheduling
                                                              27
                                                                   requirements and conflicting obligations. Additionally, counsels for Ditech Financial LLC
                                                              28

                                                                                                         Page 1 of 3
                                                              1    and Desert Sands Villas Homeowners Association are engaging in settlement

                                                              2    discussions, and believe that the parties’ resources are better used at the present time

                                                              3    to attempt to resolve this matter by settlement than by engage in dispositive motion

                                                              4    practice. Settlement negotiations are progressing and although the matter is not yet

                                                              5    settled, and the parties can not guarantee that a settlement will be arrived at, the parties

                                                              6    are optimistic that settlement between Ditech Financial LLC and Desert Sands HOA can

                                                              7    be achieved. The parties have entered into this agreement in good faith and not for the

                                                              8    purposes of delay.

                                                              9            This is the parties’ way of accommodating each other given the circumstances

                                                              10   and possibility of resolution.

                                                              11   DATED this 15th of October, 2019.              DATED this 15th day of October, 2019.
                                                              12   LIPSON NEILSON P.C.                            WOLF & WYMAN LLP
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512




                                                                   By: _/s/ J. William Ebert ______________       By: __/s/ Danielle A. Kolkoski ______
Lipson Neilson P.C.




                                                                       J. WILLIAM EBERT, ESQ.                         DANIELLE A. KOLKOSKI, ESQ.
                            Las Vegas, Nevada 89144




                                                              14       Nevada Bar No. 2697                            Nevada Bar No. 8506
                                                                       9900 Covington Cross Drive                     6757 Spencer Street
                                                              15       Suite 120                                      Las Vegas, NV 89119
                                                                       Las Vegas, Nevada 89144                        (702) 476-0100
                                                              16
                                                                       (702) 382-1500 - Telephone
                                                                                                                      Attorneys for Plaintiff Ditech Financial
                                                              17         Attorneys for Defendant Desert Sands         LLC & Federal National Mortgage
                                                                         Villas Homeowners Association                Association
                                                              18

                                                              19

                                                              20
                                                                   DATED this 15th day of October, 2019.                IT IS SO ORDERED.
                                                              21
                                                                   AYON LAW, PPLC
                                                              22
                                                                   By: /s/ Christopher V. Yergensen _____
                                                                         CHRISTOPHER V. YERGENSEN, ESQ.                 ____________________________
                                                              23
                                                                         Nevada Bar No. 6183                            United States District Judge
                                                              24         395 Gatlinburg Court                           Dated: October 16, 2019.
                                                                         Henderson, Nevada 89012
                                                              25
                                                                         Attorneys for Defendant T-Shack, Inc.
                                                              26
                                                              27
                                                                   \\\
                                                              28

                                                                                                          Page 2 of 3
